Filed 1/14/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 12







Howard Venture, LLC, successor in 

interest to Dakota Beef, LLC, 		Plaintiff and Appellee



v.



Andy Heinze, 		Defendant and Appellant







No. 20100119







Appeal from the District Court of Barnes County, Southeast Judicial District, the Honorable Thomas E. Merrick, Judge.



AFFIRMED.



Per Curiam.



Jon R. Brakke (on brief) and Caren W. Stanley (on brief), 218 NP Avenue, P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Andrew Heinze (on brief), self-represented, 110 Seventh Street North, LaMoure, N.D. 58459, defendant and appellant.

Howard Venture, LLC v. Heinze

No. 20100119



Per Curiam.

[¶1]	Andy Heinze appeals from a district court order granting Howard Venture, LLC’s motion for summary judgment and the court’s judgment ordering him to reimburse Howard Venture in the amount of $59,869.45.  Heinze argues there was no verification of an overpayment, he did not receive proper notice of the hearing on Howard Venture’s motion, and he was denied the right to a jury trial.  We summarily affirm the district court’s order and judgment under N.D.R.App.P. 35.1(a)(4) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

David W. Nelson, D.J.



[¶3]	The Honorable David W. Nelson, D.J., sitting in place of Kapsner, J., disqualified.